Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/008677, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional application does not support the claimed air permeability of 100 to 500 m3/m2/min. 
The limitation is supported in the parent application to 14/731802. Accordingly, the effective filing date is 06/05/2015.

Information Disclosure Statement
The Information Disclosure Statement(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.

Drawings
The drawing(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.81 to 1.85.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. George Leal on 11/15/2021.
The application has been amended as follows: 
In claim 1, third to last line, ---greater than 160--- has been replaced with ---between about 100 and about 500---. 
In claim 4, line 2, ---45--- has been replaced with ---50---.

Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claim 1 and dependents therein.
The following is an Examiner’s statement of reasons for allowance:
Sandler (see EP-2692321 and translation in parent application 14/731802), the closest prior art of reference, discloses a carded staple fiber nonwoven having the specific types and ranges of claimed stiffening, absorbing, and filler fibers (see claims 1, 7, 8, 9, and 13 in the action dated 04/03/2018 from parent application 14/731802). However, as discussed in Applicant’s appeal brief dated 08/29/18 and the notice of allowance dated 01/22/19 from parent application 14/731802, Sandler’s carded nonwoven is not substantially identical to the instant invention. Sandler’s carded nonwoven would not necessarily contain a pore volume radius mode between about 60 and about 120 um because one could expect the effective radius (pressure) at which pore volume mode (maximized fluid intake) occurs to be impacted by 
Additional art to Paul (see US 6060638 provided in the parent application, c. 16: 1 - 8) and Fuchs (see US 20070038195, [0053, 0056, 0076]) discloses non-heat stiffened acquisition layers having multiple fibers. However, the references disclose bicomponent fibers and latex binders, respectively. The references also differ from the instant invention with respect to fiber types and their ratios. 
 Accordingly, claim 1 and dependents therein patentably define over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/BRADLEY H PHILIPS/            Primary Examiner, Art Unit 3799